Per Curiam.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits upon finding him unavailable for employment. (Labor Law, § 591, subd. 2.) Claimant, last employed in his father’s septic tank cleaning business, a seasonal employment in a resort area, limited his search for employment to other septic tank cleaning firms, although, as he stated: “I have not looked for any other work since I feel it would be useless. The work cannot be done in cold weather, further no one would hire me since my father is in the business.” Claimant had had one year of college education, including accounting, but, nevertheless, failed to seek work anywhere but in the limited area in which he knew there was no chance of obtaining work and thus, as the board found, rendered himself unavailable for employment. The board properly found “ that claimant did not have a genuine attachment to the labor market during the period in issue. He was waiting to return to work for his family’s business. His meager job efforts must be viewed as token attempts to demonstrate a pro forma compliance with the Law.” Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum Per Curiam.